EX‑35.1 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Fl 401 South Tryon Street. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of February 1, 2016, by and among BANC OF AMERICA MERRILL LYNCH COMMERCIAL MORTGAGE INC., as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, C-III ASSET MANAGEMENT LLC, as Special Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION as Certificate Administrator, U.S. BANK NATIONAL ASSOCIATION, as Trustee, PARK BRIDGE LENDER SERVICES LLC, as Operating Advisor and PARK BRIDGE LENDER SERVICES LLC, as Asset Representations Reviewer with respect to Commercial Mortgage Pass-Through Certificates Series 2016-C28 (the "Agreement").
